NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
           ______________________

         PATENT HARBOR, LLC,
            Plaintiff-Appellant,

                      v.

    AUDIOVOX CORPORATION AND
AUDIOVOX ELECTRONICS CORPORATION,
         Defendants-Appellees,

                    AND

     RADIOSHACK CORPORATION,
          Defendant-Appellee,

                    AND

                VIZIO, INC.,
             Defendant-Appellee,

                    AND

        IMATION CORPORATION,
           Defendant-Appellee,

                    AND

           BEST BUY CO., INC.,
            Defendant-Appellee,

                    AND
        DENON ELECTRONICS (USA), LLC,
               Defendant-Appellee.
             ______________________

                       2013-1341
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 10-CV-0361, Magistrate
Judge John D. Love.
                 ______________________

                      JUDGMENT
                 ______________________

    KEITH RUTHERFORD, Wong, Cabello, Lutsch, Ruther-
ford & Brucculeri, L.L.P., of Houston, Texas, argued for
plaintiff-appellant. With him on the brief were TERRIL G.
LEWIS, NGOC LINH BUI, and DANIEL PETERSON. Of counsel
on the brief was ERIC M. ALBRITTON, Albritton Law Firm,
of Longview, Texas.

    ADRIAN M. PRUETZ, Glaser Weil Fink Jacobs Howard
Avchen & Shapiro LLP, of Los Angeles, California, argued
for all defendants-appellees. With her on the brief for
defendant-appellee Vizio, Inc. was CHARLES C. KOOLE. On
the brief for for defendant-appellee Best Buy Co., Inc. was
EMMETT J. MCMAHON, Robins, Kaplan, Miller & Ciresi
LLP, of Minneapolis, Minnesota; for defendant-appellee
Denon Electronics (USA), LLC were JOHN M. JACKSON,
CHRISTOPHER J. ROURK, and MATTHEW C. ACOSTA, Jack-
son Walker LLP, of Dallas, Texas; for defendant-appellee
Imation Corporation was ANTON N. HANDAL, Handal &
Associates, of San Diego, California; for defendant-
appellee RadioShack Corporation was CHRISTOPHER M.
JOE, Buether Joe & Carpenter, LLC, of Dallas, Texas; and
for defendants-appellees Audiovox Corporation, et al.
                                                      3



were D. JOSEPH ENGLISH and KRISTINA CAGGIANO, Duane
Morris LLP, of Washington, DC.
                ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:



   PER CURIAM (LOURIE, PROST, and O’MALLEY, Circuit
Judges).
           AFFIRMED. See Fed. Cir. R. 36.

                      ENTERED BY ORDER OF THE COURT


 January 15, 2014                 /s/ Daniel E. O’Toole
   Date                           Daniel E. O’Toole
                                  Clerk of Court